Lumpkin, J.
1. That a wife brings suit against her husband and recovers judgment against him for a debt due to hex-, and that after separation she sues him for temporary alimony and obtains a judgment in such action, does not constitute cruel treatment or furnish to the husband any basis for a suit for divorce.
2. Mere proof that a wife declined to cohabit with her husband will not authorize the grant of a divoi-ce to him on the ground of ci-uel treatment.
3. Considering wilful and persistent denial by a wife of the conjugal rights of her husband, without justification, and with the intention of casting him off as a husband completely and forever, as constituting desertion, although she continue to reside in the matrimonial domicile, under section 2426 _of the Civil Code such desertion must continue for three years in order to furnish a ground for a suit for divorce. Whitfield v. Whitfield, 89 Ga. 871 (15 S. E. 543).
4. Under the rulings in Ring v. Ring, 118 Ga. 183 (44 S. E. 861, 62 L. R. A. 878), Brown v. Brown, 129 Ga. 247 (58 S. E. 825), and Stoner v. Stoner, ante, 368 (67 S. E. 1030), the evidence failed to show a case of ci’uel treatment which authorized the grant of a divorce on that ground; and the evidence of the plaintiff showed that there had been no desertion wilfully and continuously pei-sisted in for three years before the bringing of the suit. The verdict finding- a total divorce for the plaintiff was thei-efore unauthorized by the evidence.

Judgment reversed.


All the Justices concur, except Alldnson, J., disqualified.